—In an action pursuant to Executive Law § 296 to recover damages for unlawful termination of employment, the defendant appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated August 27, 1998, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court erred in denying the defendant’s motion for summary judgment dismissing the complaint. The defendant established its prima facie entitlement to judgment as a matter of law, demonstrating that the plaintiff had not been subjected to employment discrimination based upon her pregnancy (see, Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937). In opposition to the motion, the plaintiff failed to raise a triable issue of fact. There was no evidence that the defendant’s president, Stuart Paris, knew of her pregnancy before he terminated her employment. At the same time, there was undisputed evidence that Paris was negotiat*224ing with a third party to be the plaintiffs replacement before he learned of her pregnancy.
In any event, the defendant made a prima facie showing that the plaintiffs dismissal did not occur under circumstances giving rise to an inference of discrimination (see, Sogg v American Airlines, 193 AD2d 153). The defendant accommodated the needs of pregnant employees, and there was no support in the record for the plaintiffs allegation that she was fired because she was pregnant (see, Anthony v Nemec, 225 AD2d 883). S. Miller, J. P., O’Brien, McGinity and Feuerstein, JJ., concur.